Title: From Thomas Jefferson to David Campbell, 19 September 1803
From: Jefferson, Thomas
To: Campbell, David


          
            
              Dear Sir
            
            Monticello Sep. 19. 03.
          
          On the reciept of your favor of July 1. I communicated with the Secretary at war on the subject of the robbery committed by the Cherokee Indian, and we both concur in the opinion that your proceedings were strictly proper, and conformable to the provisions of the act of Congress of 1802. c. 13. in cases of violence committed by Indians on our citizens within their territory. where within our own, they are bound by our laws as other aliens & citizens are.   the acquisition of Louisiana promises us future tranquility with our Indian neighbors. it removes, in the first instance, all foreign nations to a distance from which their intrigues cannot reach these ignorant people to our disturbance. and ultimately it opens an asylum for them, where we can offer them a country better suited to their manner of living in exchange for theirs, holding out the hand of friendship, patronage & commerce there as well as here; & thus making this acquisition the means of consolidating instead of diluting our settlements.   I am just in the hurry of departure for Washington & therefore must here offer you my friendly salutations, & assurances of great respect & esteem.
          
            
              Th: Jefferson
            
          
          
            P.S. the Secretary at war informs me that it has not been in contemplation to remove Doctr. Vandyke from S.W. point.
          
        